DISMISS; and Opinion Filed November 19, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00370-CV

                     GENA MARCELLA MERCADANTE AND
                   KENNETH JOHN MERCADANTE, Appellants
                                     V.
     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15882-D

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Brown
                                   Opinion by Justice Brown

       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of prosecution because appellants have failed to file a brief.

       Appellant’s brief was originally due on June 7, 2014. The Court granted numerous

extensions totaling an additional 108 days to file their brief. When appellants failed to file their

brief by October 21, 2014, the Court sent appellants a past-due notice instructing appellants to

file their brief and an extension motion within ten days and cautioning them that failure to do so

will result in dismissal of the appeal. Nevertheless, rather than filing a brief, appellants have

again sought another extension of time. We deny appellants’ extension motion.
       We grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1)

& 42.3(b), (c).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


140370F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GENA MARCELLA MERCADANTE                            On Appeal from the 95th Judicial District
AND KENNETH JOHN MERCADANTE,                        Court, Dallas County, Texas.
Appellants                                          Trial Court Cause No. DC-10-15882.
                                                    Opinion delivered by Justice Brown.
No. 05-14-00370-CV        V.                        Justices FitzGerald and Lang, participating.

ZLH LC, INC. F/K/A ZALE LIPSHY
UNIVERSITY HOSPITAL, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY
HOSPITAL, INC. recover its costs of this appeal from appellants GENA MARCELLA
MERCADANTE AND KENNETH JOHN MERCADANTE.


Judgment entered this 19th day of November, 2014.




                                             –3–